Citation Nr: 0533256	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied a rating in excess 
of 10 percent for a bilateral foot disability.  In March 
2004, the veteran testified at a videoconference hearing 
before the undersigned member of the Board.  In July 2004, 
the Board remanded the case to the RO for additional 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.), and for an 
examination which addressed the current severity of his 
service-connected bilateral foot disability.  These actions 
have been accomplished, and the case has now been returned to 
the Board.  

The Board notes that at the time of its July 2004 remand, 
additional issues addressed by the Board included service 
connection for hearing loss, a gastrointestinal disorder, and 
diabetes mellitus, and whether new and material evidence was 
received to reopen service connection claims for degenerative 
disc disease of the lumbar spine, head scars, pancreatitis, 
and a mixed headache disorder.  In the Board's remand, the RO 
was instructed to provide the veteran with a statement of the 
case (SOC) with regard to these issues.  The Board pointed 
out that to perfect the appeal on these issues for Board 
review, the veteran must submit a substantive appeal. 

The RO supplied the veteran with an SOC in April 2005 which 
addressed these additional issues, and also informed the 
veteran that he needed to submit his appeal within 60 days 
from the date of this letter or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
him of the denial of these claims.  The SOC reflects that the 
date of the letter which notified the veteran that his claims 
had been denied was July 11, 2001.  He was provided with a VA 
Form 9, Appeal to Board of Veterans' Appeals.  The veteran 
has not submitted a substantive appeal with regard to these 
issues, and thus the Board is without jurisdiction to address 
them.  See 38 C.F.R. § 20.202 (2005). 


FINDING OF FACT

The veteran's residuals of a bilateral foot disability are 
manifested by moderate impairment of both feet due to 
calluses and corns.


CONCLUSION OF LAW

The criteria for a 10 percent rating for each foot, but no 
higher, have been met for the veteran's service-connected 
bilateral foot disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 
5299-5284 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in July 
2004 that informed him of the type of information and 
evidence necessary to substantiate his claim.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from July 2004 notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from July 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SOC dated in December 2002 and an SSOC 
dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for bilateral foot disorder

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In October 1993, the RO granted service connection for 
bilateral corns and calluses of the feet.  A 10 percent 
rating was assigned for this condition under Diagnostic Code 
5299-5278.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Two diagnostic codes joined by a hyphen, "5299-5278", were 
used to describe the disability for bilateral calluses and 
corns of the feet.  There is no diagnostic code for calluses 
or corns.  VA regulations provide that "[w]hen an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
This code will be followed by an additional specific 
diagnostic code after a hyphen to identify the basis for the 
assigned evaluation."  See 38 C.F.R. § 4.27.  The "additional 
specific" diagnostic code employed by the VA here was "5278," 
which is for "Claw foot (pes cavus), acquired."  38 C.F.R. § 
4.71a, Diagnostic Code 5278.

Under Diagnostic Code 5278, bilateral acquired clawfoot (pes 
cavus) manifested by dorsiflexion of the great toes, some 
limitation of dorsiflexion at the ankles, and definite 
tenderness under the metatarsal heads warrants a 10 percent 
evaluation.  A 30 percent evaluation requires that all toes 
tend toward dorsiflexion, that dorsiflexion at the ankles be 
limited to a right angle, and that there be shortening of the 
plantar fasciae and marked tenderness under the metatarsal 
heads.  A 50 percent rating requires marked contraction of 
the plantar fasciae with a dropped forefeet, hammering of all 
toes, very painful callosities, and marked varus deformities.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2005).

The veteran's bilateral foot disorder could also be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284, rated by 
analogy to residuals of a foot injury.  See 38 C.F.R. §§ 
4.20, 4.27, 4.71a, Diagnostic Code 5284.  This code provides 
a 10 percent rating for moderate residuals of foot injuries.  
A 20 percent evaluation requires moderately severe residuals.  
A 30 percent evaluation requires severe residuals.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

VA medical records indicate that the veteran underwent a left 
bunionectomy and left fifth hammer toe repair in September 
2000. 

In October 2000, the veteran was given a VA foot examination.  
He complained of constant pain from calluses on both feet, 
which was worse with weightbearing activities.  He wore 
regular shoes, and stated that he got the calluses trimmed 
every three months in podiatry.  Physical examination 
revealed a 2 cm by 1 cm raised, thickened, tender callus over 
the medial aspect of each great toe.  Additionally, 1.5 cm 
slightly raised, tender calluses were noted on the plantar 
surfaces of each foot at the first and fifth 
metatarsophalangeal (MTP) regions.  He ambulated with a 
slight limp.  The examiner's impression was calluses of the 
feet. 

VA medical records dated from 2000 to 2002 show the veteran 
receiving periodic treatment for reduction of his calluses.  
His calluses appeared to be present primarily around his 
fourth and fifth toes and on the underside of his feet.  It 
was indicated that he wore protective footwear to assist in 
reduction of his callus formation.  In May 2001, he underwent 
surgery for a left fifth metatarsal infection.

In a statement dated in January 2004, Dr. Ceasar S. Divino 
reported that he had seen the veteran for diabetic foot care.  
Dr. Divino indicated that he had treated the veteran for 
calluses with no improvement.

In a lay statement dated in January 2004, the veteran's 
sister reported that the veteran continuously complained of 
foot pain, and was trying to cope with athletes foot, 
calluses, and bunions.  She indicated that he had undergone 
surgeries and worn orthopedic shoes, but these had not 
relieved his problems.  She reported that he was currently 
taking several medications.  

VA medical records dated in March 2004 note that the veteran 
had chronic callus buildup in the soles of his feet which 
became more painful with weightbearing.  It was indicated 
that he was ambulatory with a limp and used a cane on his 
right side.  Moderate to severely pronated feet were noted.  
He was being followed in podiatry and was currently wearing 
protective shoewear. 

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  He 
stated that he had calluses and corns in several areas of his 
feet, and had to have these trimmed once a month.  He 
reported that he had undergone surgeries for the condition, 
and one of the surgeries had caused an infection.  He said 
the calluses had increased in size, and he had to take time 
off from work to get them taken care of.  He testified that 
he had to adjust his gait because of pain in his feet, and 
this in turn caused back problems.  He indicated that he had 
used corrective shoes, but these had not corrected the 
problem.  He reported that the condition was progressively 
growing worse.  He said that he had difficulty standing for a 
prolonged period of time.  

In August 2004, the veteran was given another VA foot 
examination.  He reported callus pain over the sides of his 
feet, and a painful corn at the tip of his fourth toe.  He 
indicated that he had last worked in 2001 as a van driver, 
and was now unable to work because of calluses and corns.  On 
physical examination, there were calluses on the right 
plantar fifth metatarsal head, the first plantar right 
metatarsal head, a pinch callus at the right hallux 
interphalangeal joint, and a corn at the distal tip of the 
right fourth toe.  On the left foot, there was a plantar 
hallux pinch corn at the interphalangeal joint, and a left 
fourth metatarsal head nucleated callus.  He appeared to have 
a protective sensation, and had a muscle strength of 4.  He 
walked with a Canadian crutch secondary to back problems.  
His foot structure revealed bilateral hallux valgus with 
pinch corns at the great toes, bilateral semirigid hammertoes 
two through four, bilateral fifth toes that were straight 
without corns or calluses, and bilateral flat medial 
semirigid arches.  It was noted that he had undergone surgery 
on both fifth toes and the left fifth metatarsal head.  He 
was being seen monthly for reduction of hyperkeratotic 
lesions.  The examiner noted that orthosis and other devices 
were not likely to be beneficial, and the veteran reported 
that he was able to stand only for brief periods of time due 
to pain from his corns and calluses.  There was no evidence 
of painful motion, edema, weakness, or instability.  
Functional limitations were subjective to pain.  The Achilles 
tendons were aligned and there was some medial prominence 
with flat foot.  There was no palpable tenderness with range 
of motion or along the plantar fascia bands.  Tenderness 
resulted from touching his hyperkeratotic lesions.  X-rays 
showed partial phalangectomies of the fifth toes, and the 
left fifth metatarsal head had been excised.  Postoperative 
alignment positions and surgical results appeared good.  
Lateral views demonstrated flat calcaneal pitch angles and 
talonavicular changes consistent with congenital pes planus 
and pronation.  The examiner's assessment was pronated 
congenital flat feet.  He opined that problems with 
hammertoes, calluses, and corns were due to pronation of the 
feet and there was no correlation between these conditions 
and his two years of military service.    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.

In this case, the RO has determined that Diagnostic Code 5278 
(claw foot) is applicable here.  It is noted that this code 
does provide for such symptoms as tenderness under the 
metatarsal heads, callosities, and deformities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  This code also contemplates 
such manifestations as dorsiflexion and hammering of the 
toes, limitation of dorsiflexion at the ankles, shortening of 
the plantar fasciae and dropped forefeet.

After careful consideration of such factors as the veteran's 
medical history and demonstrated symptomatology, the Board 
finds that rating the veteran's bilateral foot disorder under 
Diagnostic Code 5284 is also appropriate and more beneficial 
to the veteran.

Based on the foregoing evidence, the Board concludes that a 
10 percent rating for each foot, but no higher, is warranted 
for the veteran's service-connected bilateral foot disability 
under Diagnostic Code 5284.  In reaching this result, the 
Board notes that a rating higher than 10 percent under 
Diagnostic Code 5278 requires bilateral dorsiflexion of all 
toes, limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads for a bilateral rating of 30 percent, or 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity for a bilateral rating of 50 percent.  The 
medical evidence of record does not establish that these 
conditions are present to warrant a rating higher than 10 
percent under Diagnostic Code 5278.

However, the Board finds that a 10 percent rating for each 
foot is warranted under Diagnostic Code 5284 for other foot 
injuries.  The medical evidence suggests that the veteran 
experiences difficulty standing for very long due to pain 
from his corns and calluses, and has to use a crutch to walk.  
His condition appears to have caused some degree of 
functional limitation, and he has to have periodic treatment 
to have his calluses reduced.  The Board finds that the 
overall disability picture associated with the veteran's 
service-connected bilateral foot disorder is appropriately 
characterized as moderate in severity, and thus a 10 percent 
rating is warranted for each foot under Diagnostic Code 5284.  
Moderately severe impairment warranting a 20 percent rating 
for each foot under Diagnostic Code 5284 is not shown by the 
evidence of record.

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's bilateral foot 
disability to the extent that would support the assignment of 
a rating higher than 10 percent for each foot.  While the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  There are no findings which establish the 
presence of weakened movement, excess fatigability, 
diminished endurance, or incoordination.  After considering 
the effects of pain on movement, weakness, limitation of 
function, and fatigability, the Board concludes that the 
disabling effects of pain alone do not meet or more nearly 
approximate the criteria for assignment of a higher rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca, 
supra.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that 38 C.F.R. § 3.321(b)(1)-which sets forth the 
criteria and procedures for assignment of an extra-schedular 
rating-provides no basis for assignment of more than the 
current 10 percent rating for each foot.  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In this respect, it is undisputed that the veteran's service-
connected disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairment in earning 
capacity resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  See also 38 C.F.R. § 
4.1 (Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)  While the veteran has indicated that 
discomfort from his bilateral foot disability has caused him 
to be unable to work, there is no objective evidence of 
record which establishes that this disability alone markedly 
interferes with employment, and the Board notes that the 
veteran has several disabilities which contribute to his 
overall disability picture.  The Board also finds that there 
is no evidence of frequent hospitalization due to the 
veteran's bilateral foot disorder, and that the regular 
schedular standards are sufficient to address impairment 
caused by the disability.  Thus, given the lack of evidence 
showing exceptional or unusual disability not contemplated by 
the rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

In conclusion, the current medical evidence is consistent 
with no more than a 10 percent rating for the veteran's left 
foot disability and a 10 percent rating for his right foot 
disability.  Should his disability picture change in the 
future, he may be assigned higher ratings.  See 38 C.F.R. § 
4.1.  At present, however, there is no basis for a higher 
rating.  The Board has considered the benefit of the doubt 
rule in this case, and has applied it where appropriate.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

Entitlement to a 10 percent rating for a left foot disability 
and a 10 percent rating for a right foot disability is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


